DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hourtane (US 2015/0274035)
Referring to Claim 1: Hourtane teaches an electrified roadway system (10), comprising: 
a roadway (2) comprising a base (20), an electrically-conductive first rail (25) mounted on the base, and an electrically-conductive second rail (26) mounted on the base (Fig. 3), wherein the first rail is configured to be electrically connected to a source of electric power (35), and the second rail is configured to be electrically connected to an electrical ground (Fig. 4); 

a first and a second cover (11, 12) positioned on the respective first and second rails (Fig. 3) and forming contact surfaces between the first and the second rails and the respective first and second electrical pickups (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hourtane (US 2015/0274035) in view of Wömpner et al. (US 7,874,412).
Referring to Claim 2: Hourtane does not teach that the covers comprise clips to engage the rails. However, Wömpner teaches a first cover (40) for a first conductor rail (12) comprising a center portion (42), a first and a second side portion (46) connected to opposite sides of the center portion (Fig. 2), and a first and a second clip (50) connected 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hourtane to replace the first and second rails with the contact rails and cover taught by Wömpner in order to provide a conductor rail with a hardened cover surface that is securely clamped to the upper surface of the rail. 

Referring to Claim 3: Hourtane in view of Wömpner, as applied to claim 2, further teaches a system, wherein: the first and the second rails (Wömpner, 12) each have a first and a second groove (Wömpner, 30) formed therein; the first and second clips (Wömpner, 50) of the first cover (Wömpner, 40) are configured to securely engage the first rail by way of the respective first and second grooves in the first rail (Wömpner, Fig. 1); and the first and second clips of the second cover are configured to securely engage the second rail by way of the respective first and second grooves in the second rail (Wömpner, Fig. 1).

Referring to Claim 4: Hourtane in view of Wömpner, as applied to claim 2, further teaches a system, wherein: the first and second clips (Wömpner, 50) of the first cover (Wömpner, 40) are configured to flex and generate a contact force between the first rail (Wömpner, 12) and the first and second clips of the first cover when the first cover is positioned on the first rail (Wömpner, Col. 7, lines 40-56) (Wömpner, Figs. 18 and 19); and the first and second clips of the second cover are configured to flex and generate a contact force between the second rail and the first and second clips of the second cover 

Referring to Claim 5: Hourtane in view of Wömpner, as applied to claim 2, further teaches a system, wherein the first and second clips (Wömpner, 50) of the first cover (Wömpner, 40) extend upwardly and inwardly when the first cover is not positioned on the first rail (Wömpner, Figs. 2 and 3); and the first and second clips of the second cover extend upwardly and inwardly when the second cover is not positioned on the second rail (Wömpner, Figs. 2 and 3).

Referring to Claim 6: Hourtane in view of Wömpner, as applied to claim 2, further teaches a system, wherein: the first and second rails (Wömpner, 13) each comprise an upper surface (Wömpner, 29) having a substantially convex shape (Wömpner, Col. 7, lines 40-46) (Wömpner, Fig. 18); the center portion (Wömpner, 42) of the first cover (Wömpner, 40) is substantially planar when the first cover is not positioned on the first rail (Wömpner, Fig. 18); the center portion of the first cover is configured to flex and conform to the shape of the upper surface of the first rail when the first cover is positioned on the first rail (Wömpner, Fig. 18) (Wömpner, Col. 7, lines 40-46); the center portion of the second cover is substantially planar when the second cover is not positioned on the second rail (Wömpner, Fig. 18); and the center portion of the second cover is configured to flex and conform to the shape of the upper surface of the second rail when the second cover is positioned on the second rail (Wömpner, Fig. 18) (Wömpner, Col. 7, lines 40-46).

Referring to Claim 7: Hourtane in view of Wömpner, as applied to claim 2, further teaches a system, wherein: the flexing of the center portion (Wömpner, 42) and the first and second clips (Wömpner, 50) of the first cover (Wömpner, 40) generates a contact force between the first cover and the first rail (Wömpner, 13) (Wömpner, Fig. 18) (Wömpner, Col. 7, lines 40-46); and the flexing of the center portion and the first and second clips of the second cover generates a contact force between the second cover and the second rail (Wömpner, Fig. 18) (Wömpner, Col. 7, lines 40-46).

Referring to Claim 8: Hourtane in view of Wömpner, as applied to claim 2, further teaches a system, wherein a substantial entirety of an inner surface (Wömpner, 45) of the center portion (Wömpner, 42) of the first cover (Wömpner, 40) contacts the upper surface (Wömpner, 29) of the first rail (Wömpner, 13) when the first cover is positioned on the first rail (Wömpner, Fig. 18); and a substantial entirety of an inner surface of the center portion of the second cover contacts the upper surface of the second rail when the second cover is positioned on the second rail (Wömpner, Fig. 18).

Referring to Claim 9: Hourtane in view of Wömpner, as applied to claim 2, further teaches a system, wherein: the first and second rails (Wömpner, 12) each comprise an upper surface (Wömpner, 28) having a substantially planar shape (Wömpner, Fig. 19); the center portion (Wömpner, 43) of the first cover (Wömpner, 41) is substantially concave when the first cover is not positioned on the first rail (Wömpner, Fig. 19); the center portion of the first cover is configured to flex and conform to the shape of the 

Referring to Claim 10: Hourtane in view of Wömpner, as applied to claim 2, further teaches a system, wherein: the flexing of the center portion (Wömpner, 43) and the first and second clips (Wömpner, 50) of the first cover (Wömpner, 41) generates a contact force between the first cover and the first rail (Wömpner, 12) (Wömpner, Fig. 19) (Wömpner, Col. 7, lines 40-56); and the flexing of the center portion and the first and second clips of the second cover generates a contact force between the second cover and the second rail (Wömpner, Fig. 19) (Wömpner, Col. 7, lines 40-56).

Referring to Claim 11: Hourtane in view of Wömpner, as applied to claim 2, further teaches a system, wherein a substantial entirety of an inner surface (Wömpner, 45) of the center portion (Wömpner, 43) of the first cover (Wömpner, 41) contacts the upper surface (Wömpner, 28) of the first rail (Wömpner, 12) when the first cover is positioned on the first rail (Wömpner, Fig. 19); and a substantial entirety of an inner surface of the center portion of the second cover contacts the upper surface of the second rail when the second cover is positioned on the second rail (Wömpner, Fig. 19).

Referring to Claim 12: Hourtane in view of Wömpner, as applied to claim 2, further teaches a system, wherein the first and second side portions (Wömpner, 46) of the first cover (Wömpner, 40) adjoin the opposite sides of the center portion (Wömpner, 42) of the first cover (Wömpner, Fig. 18); the first and second clips (Wömpner, 50) of the first cover adjoin the respective first and second side portions of the first cover (Wömpner, Fig. 18); the first and second side portions of the second cover adjoin the opposite sides of the center portion of the second cover; and the first and second clips of the second cover adjoin the respective first and second side portions of the second cover (Wömpner, Fig. 18).

Referring to Claim 17: Hourtane in view of Wömpner, as applied to claim 2, further teaches a system, wherein: the center portion (Wömpner, 42) of the first cover (Wömpner, 40, 41) is configured to flex and conform to the shape of an upper surface (Wömpner, 28, 29) of the first rail (Wömpner, 12, 13) when the first cover is positioned on the first rail (Wömpner, Col. 7, lines 40-56); and the center portion of the second cover is configured to flex and conform to the shape of an upper surface of the second rail when the second cover is positioned on the second rail (Wömpner, Col. 7, lines 40-56) (Wömpner, Figs. 18 and 19).

Referring to Claim 18: Hourtane in view of Wömpner, as applied to claim 2, further teaches a system, wherein a substantial entirety of an inner surface (Wömpner, 45) of the center portion (Wömpner, 42) of the first cover (Wömpner, 40, 41) contacts the upper surface (Wömpner, 28, 29) of the first rail (Wömpner, 12, 13) when the first cover .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hourtane (US 2015/0274035) in view of Wömpner et al. (US 7,874,412) and Maitland (US 3,917,039).
Referring to Claim 13: Hourtane in view of Wömpner, as applied to claim 2, does not specifically teach that the clips and the cover are “unitarily formed.” However, Mailtand teaches a conductor rail, wherein: the center portion (11), the first and second side portions (12, 13), and the first and second clips (14) of the first cover are unitarily formed (Fig. 1) (Col. 3, lines 47-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hourtane to use a unitarily formed conductor rail cover, as taught by Maitland, in order to create a secure fastening of the cover on the conductor rail that utilizes internal stresses and does not require weldment of the clip to secure.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hourtane (US 2015/0274035) in view of Kraudy (US 6,983,834).
Referring to Claim 14: Hourtane does not teach that the first and second rails are formed at least partially from aluminum. However, Kraudy teaches a conductor rail (10), wherein the main body (12) is comprised of aluminum (Col. 2, lines 25-32). It would In re Leshin, 125 USPQ 416.

Referring to Claim 15: Hourtane does not teach that the first and second covers are formed from stainless steel. However, Kraudy teaches a conductor rail (10), wherein the facing cap or cover (14) is comprised of stainless steel (Col. 2, lines 29-30) to provide a smooth and hard surface that extends the life of the conductor rail and the contact shoe (Col. 1, lines 60-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hourtane to form the first and second covers from aluminum, as taught by Kraudy, in order to provide a smooth and hard surface that extends the life of the conductor rail and the contact shoe. Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Referring to Claim 16: Hourtane does not teach that the first and second covers are formed from a harder material than the first and second rails. However, Kraudy teaches a conductor rail (10), wherein the main body (12) is comprised of aluminum (Col. 2, lines 25-32), and wherein the facing cap or cover (14) is comprised of stainless steel In re Leshin, 125 USPQ 416.

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because the references relate to various conductive rail cover systems and means for attaching those cover rails to the main rail body: US-20160361762; US-20200290482; US-20200207238; US-0588541; US-5251732; US-5279397; US-7712591; and US-5169054.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617